Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			     ATTACHMENT TO ADVISORY ACTION
At least newly recited “a pore volume of greater than 1.2 cubic centimeters per gram” would be New Matter since the examiner does not find “1.2 cubic centimeters per gram” in the original specification and since applicant failed to point out any part of the original specification for the support and since choosing a range from the originally disclosed broad range would require a reasonable support.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously cancelled claims (MPEP 714.13).  Thus, the after final amendments will not be entered.
Applicant’s arguments as to amended claim 50 reciting a combination of a surface area and a pore volume would have no probative value at this time since none of the examined claims had a limitation of such combination of a surface area and a pore volume.
Again, applicant asserts that CN 107142133 A is non-analogous art and thus that a combination of Yu et al (US 9,598,513) and CN would be improper.
Ex parte Talkowski, Appeal 2012-002290 (PTAB June 22, 2013) (informative opinion) explaining that analogous art is not necessarily limited to “two separate tests.”  (1) applicant’s field of endeavor and (2) the problem addressed by applicants.  
Also, see KSR International v. Teleflex, Inc. 550 U.S. at 419-20, where the Court observed that (italics added):
In determining whether the subject matter of a … claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls.  What matter is the objective of the claim.  If the claim extends to what is obvious, it is … [unpatentable[ under § 103.  One of the ways in which a patent’s subject matter can be proved obvious is by noting that there existed at the time of the invention a known problem for which there was an obvious solution encompassed by the patent’s claims.
Yu et al teach the single catalyst comprising both chromium and a titanium compounds as well as any compound that comprises tetravalent titanium and thus utilization of the art well-known functionally equivalent titanium-containing catalyst such as titanocene dichloride of CN or Shamshoum et al in Yu et al as the tetravalent titanium catalyst would be obvious since any compound that comprises tetravalent titanium would encompass the methallocene compounds such as titanocene dichloride and applicant failed to show any criticality/unexpected result of the methallocene compounds over the inorganic titanium compounds used in the examples of Yu et al.
Applicant asserts that CN failed to provide guidance on how to prepare a catalyst to the conversion of ethylene to polyethylene.  Applicant asserts that CN failed to teach In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In other words, Yu et al already teach the conversion of ethylene to polyethylene as well as use of the titanium containing Cr-X (i.e., single catalyst, not two separate catalysts), and CN  and Shamshoum et al are cited to show the methallocene compounds such as titanocene dichloride encompassed by the tetravalent titanium of Yu et al.  Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Applicant asserts that the polydispersity taught by Shamshoum et al ranges from 6.6 to 11.9 as opposed to greater than 20 taught by Yu et al and thus the combination is improper.  Applicant further asserts that the instant catalyst can produce a polymer product with a high HLMI and Yu et al and Shamshoum et al do not teach HLMI.  But, the polymer with the high HLMI is not the claimed invention and the properties such as the HLMI of the polymer would be dependent not only on the catalyst used but also on a polymerization condition inherently and thus the assertion as to the high HLMI would have little probative valuee.  As stated by applicant, Shamshoum et al teaching two separate catalysts, not the titanium containing Cr-X (i.e., single catalyst) taught by Yu et al and thus arguments based on the polydispersity alone would have little probative value.  Further, Yu et al teach the polydispersity greater than about 10 at col. 1, lines 36-37 and in examples of table 1 falling within scope of the asserted polydispersity of 6.6 to 11.9 taught by Shamshoum et al contrary to the assertions.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
Further, even assuming that if the high HLMI had probative value (although the examiner disagrees as discussed above), basically all examples shown in table at page 56 of the specification utilize the catalyst comprising chromium pre-impregnated silica support further treated/coated with titanocene dichloride with 1 wt.% of Cr and 3.5 wt.% of Ti.  Thus, scope of claims is broader than showing.  Whether an applicant seeks to establish an unobvious difference to overcome an inherency finding or unexpectedly improved results to overcome an obviousness conclusion, the objective evidence an applicant provides must be commensurate in scope with the claims which the evidence is offered to support.  In other words, the showing must be reviewed to see if the results occur over the entire claimed range.  In re Marosi, 710 F.2d 799, 803 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035-36 (CCPA 1980); In re Peterson, 315 F.3d 1325, 1330-31 (Fed. Cir. 2003); In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983).
Applicant further asserts that Example 1 of Yu et al teach a catalyst support having a surface area of about 105 m2/g and a pore volume of 1.2 mL/g as opposed to a surface area of greater than 250 m2//g and a pore volume greater than 1.2 mL/g for Example 2 of Yu et al teaches Catalyst F having a surface area of 300 m2//g and a pore volume of 1.6 mL/g and Catalyst G (HA30W) having a surface area of 500 m2//g and a pore volume of 1.6 mL/g as pointed out in the Non-Final rejection of June 28, 2021.
Further note that scope of the instant pre-catalyst and catalyst would encompass the chromium pre-impregnated silica support further treated/coated with titanocene dichloride used in the examples as well as the titanocene dichloride pre-impregnated silica support further treated/coated with chromium.

Although, the after final amendments being denied of entry, a repositioned claim 74 overcome the objection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center,  assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/Jan. 3, 2022                                                    /TAE H YOON/                                                                                Primary Examiner, Art Unit 1762